Citation Nr: 1716390	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-24 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for degenerative joint disease (DJD) of the right knee with limited motion and a scar.

 2.  Entitlement to a disability rating in excess of 30 percent for right knee ligament laxity and instability.

3.  Entitlement to a separate rating for a meniscal condition of the right knee, including under 38 C.F.R. § 4.71a, Diagnostic Code 5258 or 5259.

4.  Entitlement to an effective date earlier than April 5, 2010 for the award of the 30 percent rating for right knee ligament laxity and instability.

 5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In December 2015, the Board denied a rating in excess of 30 percent for DJD of the right knee with limited motion and a scar, and granted a 30 percent rating for right knee ligament laxity and instability.  The claim for a TDIU was remanded for further development.

The Veteran appealed the Board's decision to to the United States Court of Appeals for Veterans Claims (Court). 

In October 2016, the Court vacated the December 2015 Board decision on the claims for higher ratings for right knee DJD and right knee instability, and remanded the matters to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board recognizes that in February 2017, the Veteran filed a timely notice of disagreement (NOD) with a February 2016 rating decision.  However, as February 2017 correspondence indicates the RO responded to the NOD and is actively processing it, remand of these claims for the issuance of a statement of the case (SOC) is unnecessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The claim for an earlier effective date, however, has been added to the appeal pursuant to Manlincon, 12 Vet. App. at 238.  While the RO is processing this claim as well, for the reasons described in the remand below, this development is intertwined with the matters on appeal.  To ensure completion of the needed development, this claim will be included in the remand. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The parties vacated the Board's December 2015 decisions on the claims for higher ratings for the right knee for three reasons.  First, the parties found the Board erred by not discussing in sufficient detail why the Veteran was not entitled to a separate rating for meniscal conditions of the knee under Diagnostic Code 5258 or 5259.   Second, the Board's discussion of extraschedular consideration was inadequate as the Board did not address step one of the analysis set forth in Thun v. Peake, namely, whether the Veteran's symptoms are reasonably considered by the rating schedule.  Thun v. Peake, 22. Vet.App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).  Third, the Board's decision was vacated due to its reliance on a May 2010 VA examination report which did not comply with Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  Per Mitchell, the examiner was to note at what point during range of motion testing the Veteran had pain, but failed to do so.  The examiner also did not opine on whether pain could significantly limit function during flare-ups or on repetitive use.

Following the Board's decision, in September 2016 a Disability Benefits Questionnaire addressing the right knee was completed.  The examiner found there was pain during range of motion testing, but did not specify at what point the Veteran had pain, just as in the May 2010 VA examination report that was found inadequate.  Repetitive-use testing was not conducted and the section pertaining to flare-ups was left blank.  As for repetitive use testing, the examiner stated the testing could not be done due to pain, however, he nonetheless provided a finding that repetitive use would limit the range of motion to 0 to 20 degrees, representing no change in the Veteran's range of motion.  It is unclear how this finding was reached without conducting the necessary testing.  Flare-up findings were not provided due to the Veteran's apparent denial of having flare-ups, contrary to his statements throughout the appeal.  The examiner also found there was no history of subluxation or instability in the right knee, contrary to the prior medical record.  As for meniscal conditions, the examiner noted constant effusion in one section of the report, but in the section pertaining to Diagnostic Codes 5258 and 5259, found there were no symptoms other than an old meniscal tear, including symptoms of locking, pain, or effusion.  The Board finds that a VA examination must be conducted, clarifying the Veteran's current state and fully complying with Mitchell and the concerns of the Joint Motion.

While on remand, the examiner should additionally provide findings compliant with Correia v. McDonald, 28 Vet. App. 158 (2016)  (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.)  
The claim for a TDIU is intertwined with the claims for higher ratings being remanded, as the VA examination findings may impact the claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Thus, the claim for a TDIU must also be remanded. 

As for the claim for an earlier effective date, in February 2017 the Veteran submitted a timely NOD in response to a July 2016 rating decision that implemented the Board's 30 percent rating for right knee instability and assigned an effective date of April 5, 2010.  As the AOJ did not issue a SOC on the claim, it must be remanded for this development.  38 C.F.R. §19.9(c) (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As for the merits of the claim, the Veteran's attorney seeks an effective date of June 2, 2009, arguing that new and material evidence documenting worsening of the knee was received within one year of an August 2009 rating decision denying a higher rating for right knee instability.  An earlier effective date for this rating could potentially change the time frame of evidence considered by the Board in adjudicating the claim for a higher rating.  Similarly, findings by the Board as to the proper rating assignable could impact the matter of whether a factually ascertainable increase in disability occurred within one year of the claim.   As such, development of the earlier effective date claim should be completed prior to appellate adjudication of the higher rating claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran a SOC on the claim for entitlement an effective date earlier than April 5, 2010 for the award of the 30 percent rating for right knee ligament laxity and instability.  

2.  Afford the Veteran a VA examination to ascertain the current severity of the service-connected right knee disabilities, in accordance with the applicable worksheet for rating the disorder.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The electronic claims folder must be made available to the examiner in conjunction with the examination.  Rationales for all opinions expressed should be provided. 

In addition to completing the applicable worksheet for rating the knee, the examiner must address the following:

(a)  The examiner must note at what points during range 
of motion testing the Veteran experiences pain.  The examiner must also opine on whether pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time. 

(b)  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

(c)  The examiner should describe the functional impact of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful employment.

3.  Thereafter, readjudicate the claims, considering all evidence.  

On readjudication, the RO must consider the amputation rule set forth at 38 C.F.R. § 4.68.  The highest rating for amputation in the middle or lower third of the thigh is 60 percent.  The combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level were amputation to be performed.  38 C.F.R. § 4.68 (2016).  Thus, the highest evaluation that may be assigned under the amputation rule for the knee is 60 percent.  

If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



